[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                               No. 09-11724                  ELEVENTH CIRCUIT
                                                               JANUARY 19, 2010
                           Non-Argument Calendar
                                                                  JOHN LEY
                         ________________________
                                                                ACTING CLERK

                      D. C. Docket No. 08-10053-CR-JEM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

IAN RODRIGUES,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (January 19, 2010)

Before CARNES, MARCUS and FAY, Circuit Judges.

PER CURIAM:

     After a jury trial, Ian Rodrigues was convicted of conspiracy to possess with
intent to distribute and possession with intent to distribute 100 kilograms or more

of marijuana, in violation of 21 U.S.C. § 846 and § 841(a)(1). Rodrigues

challenges the sufficiency of the evidence supporting his conviction. He contends

that there was no evidence that he knew about the conspiracy or voluntarily joined

it. He also contends that there was no evidence that he was a knowing participant

in a drug deal. Finally, he asserts that there was no violation of federal law

because the drugs were supposed to be transported from Jamaica to the Bahamas.

      “We review the sufficiency of the evidence de novo, viewing the evidence in

the light most favorable to the verdict.” United States v. Thompson, 473 F.3d

1137, 1142 (11th Cir. 2006). “The jury gets to make any credibility choices, and

we will assume that they made them all in the way that supports the verdict.” Id.

“[T]he issue is not whether a jury reasonably could have acquitted but whether it

reasonably could have found guilt beyond a reasonable doubt.” Id. This standard

of review, as we have noted, is stacked in the government’s favor.” United States

v. Benbow, 539 F.3d 1327, 1331 (11th Cir. 2008) (quotation marks omitted).

      To establish the existence of a drug conspiracy between Rodrigues and his

codefendant, Radcliffe Lloyd Pink, the government had to “prove that there was an

agreement between the two of them to violate the narcotics laws.” United States v.

Grant, 256 F.3d 1146, 1152 (11th Cir. 2001). “The existence of a conspiracy can



                                           2
be established by either direct evidence or circumstantial evidence, such as

inferences drawn from conduct.” Id. The government did not have to prove that

Rodrigues knew of all the details or participated in every aspect of the conspiracy;

it only had to prove that Rodrigues “knew the essential nature of the conspiracy.”

United States v. Miranda, 425 F.3d 953, 959 (11th Cir. 2005) (quotation marks

omitted). To support Rodrigues’ possession with intent to distribute conviction

under 21 U.S.C. § 841(a)(1), the government had to prove that he knowingly

possessed marijuana with the intent to distribute it. United States v. Harris, 20

F.3d 445, 453 (11th Cir. 1994). Possession can be actual or constructive and can be

shown through direct or circumstantial evidence. Id.

                                          I.

      Rodrigues contends that the evidence did not show that he participated in a

drug conspiracy or that he possessed drugs with the intent to distribute them. We

disagree. There was plenty of evidence to support Rodrigues’ conviction. For

starters, in Rodrigues’ presence an undercover agent and Rodrigues’ codefendant

Pink discussed the details of the drug deal, including how the bales of marijuana

would be divided up for distribution. While the three men were in a hotel room

together, Rodrigues spent thirty minutes listening to the plans for getting the

marijuana from a boat into Pink’s rental vehicle. That conversation, during which



                                           3
Pink referred to Rodrigues as the “navigator,” was recorded and was introduced

into evidence at trial.

       The undercover agent, Pink, and Rodrigues traveled in the agent’s vehicle to

a marina to pick up Pink’s rental vehicle that had been loaded with marijuana. The

undercover vehicle was equipped with a video camera and a microphone, so the

conversation on the way to the marina was recorded. That recording was also

introduced into evidence. During their ride to the marina, Rodrigues made a phone

call to find out the correct exit to take in Fort Lauderdale where he and Pink would

deliver the drugs. When they arrived at the marina, Rodrigues got into the rental

vehicle, which was loaded with duffle bags containing marijuana that emitted a

strong odor. At that point Rodrigues and Pink were arrested.

       There was plenty of evidence for the jury to find that Rodrigues knew the

essential nature of the conspiracy and participated in it. There was also enough

evidence for a jury to reasonably find that Rodrigues knowingly possessed

marijuana with the intent to distribute it.

                                              II.

       Rodrigues also contends that the evidence did not show that he violated

federal law. He asserts that the marijuana was from Jamaica and it was supposed

to go to the Bahamas, but the undercover agent decided to bring it to Florida



                                              4
instead. It is true that when the object of a conspiracy is to possess controlled

substances outside the United States with the intent to distribute them outside the

United States, there is no violation of § 841(a)(1) or § 846. See United States v.

Lopez-Vanegas, 493 F.3d 1305, 1313 (11th Cir. 2007). However, even if the

evidence had shown only that Rodrigues had possessed drugs in Florida with the

intent to distribute them in the Bahamas, that would be enough to sustain his

conviction. See United States v. Benbow, 539 F.3d 1327, 1331–32 (11th Cir.

2008) (upholding a conviction under §§ 841(a)(1) and 846 based on “possession

of cocaine in this country even where the intent is to distribute it outside this

country”). As we have already explained, however, the evidence did more than

that. It established that Rodrigues and Pink conspired to possess and did actually

possess marijuana in Florida and that they intended to distribute it there. Whose

idea it was to bring it to Florida in the first place is irrelevant. Rodrigues’

argument that he did not violate the laws of the United States fails.

      AFFIRMED.




                                            5